In a mortgage foreclosure action, defendant Holliday’s Tax Services, Inc., appeals from an order of the Supreme Court, Kings County, entered October 5, 1976, which denied its motion, inter alia, to vacate and set aside a conveyance of property to the *550plaintiff. Order affirmed, without costs or disbursements. Plaintiff was not precluded, by operation of law, from enforcing its lien against appellant’s property, since appellant’s petition in bankruptcy had been dismissed prior to the foreclosure sale. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.